Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-18 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 7, and 13 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 05/13/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Regarding claim 7 previously objected for informalities, claim 7 has been amended according to the examiner's recommendation and thus the previous objection has been withdrawn.
Regarding claims 1 and 7 previously rejected under 35 U.S.C. § 112(b), claims 1 and 7 have been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.
Regarding Independent claims 1, 6, 7, 12, 13, and 18 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Applicant respectfully submits that Huawei and/or Dinan do not teach or suggest: ... determining, by a terminal device, a second access carrier based on a pre-obtained access carrier information list and information about a first access carrier, wherein the first access carrier comprises a carrier indicated by a base station and on which the terminal device performs access, and the pre-obtained access carrier information list comprises information about a carrier that supports random access... and ...performing random access on the second access carrier, wherein the first access carrier and the second access carrier are carriers on which the terminal device performs random access.” on page 10, filed on 05/13/2021, with respect to Huawei “Introduction of NB-IoT Enhancements other than Multicast” NPL, 5 March 2017 (hereinafter “Huawei”), and in view of Dinan US Pub 2013/0028239 (hereinafter “Dinan”), have been fully considered but are moot, over the limitations of “wherein the first access carrier and the second access carrier are carriers on which the terminal device performs random access”. Said limitations are newly added to the amended Claims 1, 7, and 13 and has been addressed in instant office action, as shown in section 35 USC 102 rejection below, with newly identified prior art teachings from reference Damnjanovic US Pub 2012/0063302 (hereinafter “Damnjanovic”), thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Damnjanovic US Pub 2012/0063302 (hereinafter “Damnjanovic”).
Regarding claim 1 (Currently Amended)
Damnjanovic discloses a method for performing random access (“The present application relates generally to the field of wireless communications and, more particularly to facilitating random access procedures in wireless communication systems.” [0002]) comprising:
determining, by a terminal device (i.e. “user equipment” [0023]), a second access carrier (“the plurality of the component carriers can include a primary component carrier and one or more secondary component carriers, where the selected uplink component carrier is the primary uplink component carrier and the first downlink carrier is determined to be unreliable.” [0024]) based on a pre-obtained access carrier information list  (“the user equipment is configured to use a random access channel on the selected uplink component carrier.  In another aspect, as part of selecting the uplink component carrier, the user equipment identifies the first downlink component carrier from an active subset of the plurality of component carriers configured for use by the user equipment.” [0021-0022]) and information about a first access carrier (“The user equipment newly selects a secondary uplink component carrier with substantially the same uplink timing advance value as the primary uplink component carrier for the transmission of the random access request.” [0023]), wherein the first access carrier comprises a carrier indicated by a base station (i.e. “eNB 1450” in Fig. 14) and on which the terminal device (i.e. “UE 1410” in Fig. 14) performs access (“the eNB 1450 can include a component carrier configuration/activation component 1452 that enables one or more component carriers to be configured and activated for use by one or more user equipment.  The eNB 1450 further includes a downlink component carrier selection component 1454, a random access message reception component 1456, a random access response generation component 1458 and a random access response reception component 1460.” [0121]), and the pre-obtained access carrier information list comprises information about a carrier that supports random access (“The user equipment newly selects a secondary uplink component carrier with substantially the same uplink timing advance value as the primary uplink component carrier for the transmission of the random access request.” [0023]); and
performing random access on the second access carrier, wherein the first access carrier (i.e. “primary component carrier”) and the second access carrier (i.e. “secondary component carrier”) are carriers on which the terminal device (i.e. “user equipment”) performs random access (“the plurality of the component carriers includes a primary component carrier and one or more secondary component carriers, and the user equipment selects a secondary uplink component carrier for transmitting the random access request.  The selected uplink component carrier can be detected as being unreliable, the first downlink component carrier can be detected as being reliable, and the user equipment can acquire uplink synchronization for an uplink component carrier that is linked to the first downlink component carrier.  In another exemplary example, the selected uplink component carrier can be detected as being unreliable, the first downlink component carrier can be detected as being reliable, and the user equipment can iteratively attempt to acquire uplink synchronization acquisition for each uplink component carrier within an active subset of the plurality of component carriers until uplink synchronization for at least one uplink component carrier is successfully attained.” [0026]).

Regarding claim 2
Damnjanovic previously discloses the method according to claim 1, wherein the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier comprises:
Damnjanovic further discloses obtaining an index of the second access carrier based on the information about the first access carrier by using a preset algorithm (“In yet another example, the received response is a scrambled response, and the user equipment descrambles the response according to a special signature sequence number or a reserved random access radio network temporary identifier (RA-RNTI) to ascertain a particular uplink component carrier.” [0011]); and
determining the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier (“According to one aspect, the request that is received at the user equipment includes information relating to the association between the first downlink component carrier and an indicated uplink component carrier, and the indicated uplink component carrier is selected as the uplink component carrier. In one example, the response to the transmitted random access message is received on a second downlink component carrier that is linked to the indicated uplink component carrier in accordance with system information block 2 (SIB2) signaling.  In another example, the response to the transmitted random access message is received on the first downlink component carrier.” [0011]).
	
Regarding claim 3
Damnjanovic previously discloses the method according to claim 1, wherein the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier comprises:
Damnjanovic further discloses obtaining a first carrier information list from the pre-obtained access carrier information list (“the plurality of the component carriers can include a primary component carrier and one or more secondary component carriers” [0024]), wherein the first carrier information list comprises information about a carrier that supports a new coverage level (“FIG. 8 illustrates an exemplary scenario in which the downlink component carrier used for the initial contention-free random access request becomes unreliable, thereby enabling the use of a different downlink component carrier for subsequent downlink transmissions.  The exemplary diagram of FIG. 8 corresponds to a heterogeneous network (HetNet) which may include a low power picocell and a high power macrocell that are utilized to cooperatively improve system capacity and enhance network coverage.” [0101]) obtained after the terminal device increases a coverage level (“In the example of FIG. 8, a contention-free random access procedure is started for a user equipment that is served by the picocell.  The user equipment is initially in position 1, where the coverage of the first (e.g., primary) component carrier (CC1) associated with the picocell is small.  When the user equipment moves into the range expansion region (i.e., position 2), the linked downlink component carrier (i.e., DL CC1), which is not the range expansion component carrier, can determined to be unreliable.  Therefore, downlink transmissions to the user equipment may need to take place on the second downlink component carrier (i.e., DL CC2).  In such a scenario, the first uplink component carrier (UL CC1) may still be reliable.  Since the eNodeB may not know the quality of the downlink channels, it may first send a random access request on the downlink component carrier linked to the primary component carrier (i.e., on DL CC1 that is linked to UL CC1).  If there is no response from the user equipment due to, for example, movement of the user equipment, the eNodeB can transmit the random access request on another downlink component carrier (e.g., on DL CC2) with an indication that the first uplink component carrier (i.e., UL CC1) must be used for uplink transmissions.” [0102]);
obtaining an index of the second access carrier based on the information about the first access carrier by using a preset algorithm (“In yet another example, the received response is a scrambled response, and the user equipment descrambles the response according to a special signature sequence number or a reserved random access radio network temporary identifier (RA-RNTI) to ascertain a particular uplink component carrier.” [0011]); and
determining the second access carrier from the first carrier information list based on the index of the second access carrier (“According to one aspect, the request that is received at the user equipment includes information relating to the association between the first downlink component carrier and an indicated uplink component carrier, and the indicated uplink component carrier is selected as the uplink component carrier. In one example, the response to the transmitted random access message is received on a second downlink component carrier that is linked to the indicated uplink component carrier in accordance with system information block 2 (SIB2) signaling.  In another example, the response to the transmitted random access message is received on the first downlink component carrier.” [0011]).

Regarding claim 4
 	Damnjanovic previously discloses the method according to claim 3, 
Damnjanovic further discloses wherein the first carrier information list comprises information about a non-anchor carrier (i.e. “second downlink component carrier (i.e., DL CC2)”) supporting the new coverage level obtained after the terminal device (i.e. “user equipment”) increases the coverage level or information about all carriers supporting the new coverage level obtained after the terminal device increases the coverage level (“In the example of FIG. 8, a contention-free random access procedure is started for a user equipment that is served by the picocell.  The user equipment is initially in position 1, where the coverage of the first (e.g., primary) component carrier (CC1) associated with the picocell is small.  When the user equipment moves into the range expansion region (i.e., position 2), the linked downlink component carrier (i.e., DL CC1), which is not the range expansion component carrier, can determined to be unreliable.  Therefore, downlink transmissions to the user equipment may need to take place on the second downlink component carrier (i.e., DL CC2).  In such a scenario, the first uplink component carrier (UL CC1) may still be reliable.  Since the eNodeB may not know the quality of the downlink channels, it may first send a random access request on the downlink component carrier linked to the primary component carrier (i.e., on DL CC1 that is linked to UL CC1).  If there is no response from the user equipment due to, for example, movement of the user equipment, the eNodeB can transmit the random access request on another downlink component carrier (e.g., on DL CC2) with an indication that the first uplink component carrier (i.e., UL CC1) must be used for uplink transmissions. The scenario that was discussed in connection with FIG. 8 provides an example of cross-carrier control for a random access procedure.  The above scenario also illustrates that it is beneficial to select the most reliable component carrier for conducting a random access procedure (e.g., the range expansion component carrier in the exemplary configuration of FIG. 8).” [0102]).

Regarding claim 5
Damnjanovic previously discloses the method according to claim 2, wherein the obtaining the index of the second access carrier based on the information about the first access carrier by using the preset algorithm comprises:
Damnjanovic further discloses obtaining the index of the second access carrier through a calculation based on an index of the first access carrier by using the preset algorithm (“In yet another example, the received response is a scrambled response, and the user equipment descrambles the response according to a special signature sequence number or a reserved random access radio network temporary identifier (RA-RNTI) to ascertain a particular uplink component carrier.” [0011]), wherein the preset algorithm comprises:
determining the index of the second access carrier based on the index of the first access carrier and a quantity of all carriers used for the new coverage level (“Each component carrier 430 through 440 of FIG. 4 can include respective downlinks 432 and 442 as well as respective uplinks 434 and 444.  In the sections that follow, each of the forward links 432 through 442 may be referred to as a downlink component carrier, whereas each of the reverse links 434 through 444 may be referred to an uplink component carrier.  It should be noted that the exemplary diagram of FIG. 4 illustrates an equal number of uplink and downlink component carriers.  However, in some systems, the number of uplink component carriers may differ from the number of downlink component carriers.  Additionally, or alternatively, the bandwidth of the aggregated uplink component carriers may be different from the bandwidth of the aggregated downlink component carriers.” [0086]), or, 
determining the index of the second access carrier based on the index of the first access carrier and a quantity of non-anchor carriers used for the new coverage level and the information about the first access carrier comprises the index of the first access carrier (“After selecting the primary uplink component carrier (or a secondary component carrier with substantially similar timing advance value), the user equipment may further perform a random access procedure for each remaining configured and activated uplink component carrier to obtain uplink synchronization when the timing advance values associated with the remaining uplink component carriers are different from the timing advance value of the selected uplink component carrier.” [0109]).

Regarding claim 6
Damnjanovic previously discloses the method according to claim 1, wherein before the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier, the method further comprises:
Damnjanovic further discloses receiving the access carrier information list broadcast by a system (“another aspect, as part of selecting the uplink component carrier, the user equipment identifies the first downlink component carrier from an active subset of the plurality of component carriers configured for use by the user equipment.  The first downlink component carrier can be linked to the selected uplink component carrier in accordance with system information block 2 (SIB2) signaling or, the first downlink component carrier can be linked to the selected uplink component carrier in accordance with a user-equipment-specific signaling.” [0021]).

Regarding claim 7 (Currently Amended)
 	Damjanovic discloses an apparatus for communication (i.e. “apparatus 1500” in Fig. 15; “apparatus 1500 of FIG. 15 can be employed with a user equipment or mobile device” [0127]) comprising:
a memory configured to store data and program (“memory 1502” in Fig. 15; [0124]); and
a processor (“processor 1504” in Fig. 15; [0124]) configured to determine a second access carrier based on a pre-obtained access carrier information list and information about a first access carrier, wherein the first access carrier comprises a carrier indicated by a base station and on which access is performed by a terminal device, and the pre-obtained access carrier information list comprises information about a carrier that supports random access, and, wherein, the processor is configured to perform random access on the second access carrier, and wherein the first access carrier and the second access carrier are carriers on which the terminal device performs random access (as afore-mentioned in claim 1 discussion).


Regarding claim 8
The apparatus according to claim 7, wherein the processor is further configured to:
obtain an index of the second access carrier based on the information about the first access carrier by using a preset algorithm; and
determine the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier.
The scope and subject matter of apparatus claim 8 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 8 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 9
The apparatus according to claim 7, wherein the processor is further configured to:
obtain a first carrier information list from the access carrier information list, wherein the first carrier information list comprises information about a carrier that supports a new coverage level obtained after a coverage level is increased;
obtain an index of the second access carrier based on the information about the first access carrier by using a preset algorithm; and
determine the second access carrier from the first carrier information list based on the index of the second access carrier.


Regarding claim 10
The apparatus according to claim 9, wherein the first carrier information list obtained by the processor comprises information about a non-anchor carrier supporting the new coverage level obtained after the coverage level is increased or information about all carriers that support the new coverage level obtained after the coverage level is increased.
The scope and subject matter of apparatus claim 10 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 10 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 11
The apparatus according to claim 8, wherein the processor is further configured to:
obtain the index of the second access carrier through a calculation based on an index of the first access carrier by using the preset algorithm, wherein the preset algorithm comprises: determining the index of the second access carrier based on the index of the first access carrier and a quantity of all carriers used for the new coverage level, or, determining the index of the second access carrier based on the index of the first access carrier and a quantity of non-anchor carriers used for the new coverage level and the information about the first access carrier comprises the index of the first access carrier.
The scope and subject matter of apparatus claim 11 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 11 corresponds to 

Regarding claim 12
Damnjanovic previously discloses the apparatus according to claim 7, wherein the apparatus further comprises: 
Damjanovic further discloses a receiver (“The apparatus 1500 that is depicted in FIG. 15 can be resident within a wireless network and receive incoming data via, for example, one or more receivers and/or the appropriate reception and decoding circuitry (e.g., antennas, transceivers, demodulators and the like).” [0123]), configured to receive the pre-obtained access carrier information list broadcast by a system.
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 12 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 13 (Currently Amended)
A non-transitory computer readable medium storing program codes for use by a user equipment device (UE), the program codes comprising instructions for:
Determining, by a terminal device, a second access carrier based on a pre-obtained access carrier information list and information about a first access carrier, wherein the first access carrier comprises a carrier indicated by a base station and on which the terminal device performs access, and the pre-obtained access carrier information list comprises information about a carrier that supports random access; and
performing random access on the second access carrier, wherein the first access carrier and the second access carrier are carriers on which the terminal device performs random access.
The scope and subject matter of non-transitory computer readable medium claim 13 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 13 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 14
The non-transitory computer readable medium according to claim 13, wherein the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier comprises:
obtaining an index of the second access carrier based on the information about the first access carrier by using a preset algorithm; and
determining the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier.
The scope and subject matter of non-transitory computer readable medium claim 14 is drawn to the computer program product of using the corresponding method claimed in claim 2. Therefore computer program product claim 14 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 15
The non-transitory computer readable medium according to claim 13, wherein the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier comprises:
obtaining a first carrier information list from the pre-obtained access carrier information list, wherein the first carrier information list comprises information about a carrier that supports a new coverage level obtained after the terminal device increases a coverage level;
obtaining an index of the second access carrier based on the information about the first access carrier by using a preset algorithm; and
determining the second access carrier from the first carrier information list based on the index of the second access carrier.
The scope and subject matter of non-transitory computer readable medium claim 15 is drawn to the computer program product of using the corresponding method claimed in claim 3. Therefore computer program product claim 15 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 16
The non-transitory computer readable medium according to claim 15, wherein the first carrier information list comprises information about a non-anchor carrier supporting the new coverage level obtained after the terminal device increases the coverage level or information about all carriers supporting the new coverage level obtained after the terminal device increases the coverage level.
The scope and subject matter of non-transitory computer readable medium claim 16 is drawn to the computer program product of using the corresponding method claimed in claim 4. Therefore computer program product claim 16 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 17
The non-transitory computer readable medium according to claim 14, wherein the obtaining the index of the second access carrier based on the information about the first access carrier by using the preset algorithm comprises:
obtaining the index of the second access carrier through a calculation based on an index of the first access carrier by using the preset algorithm, wherein the preset algorithm comprises: determining the index of the second access carrier based on the index of the first access carrier and a quantity of all carriers used for the new coverage level, or, determining the index of the second access carrier based on the index of the first access carrier and a quantity of non-anchor carriers used for the new coverage level and the information about the first access carrier comprises the index of the first access carrier.
The scope and subject matter of non-transitory computer readable medium claim 17 is drawn to the computer program product of using the corresponding method claimed in claim 5. Therefore computer program product claim 17 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 18
The non-transitory computer readable medium according to claim 13, wherein before the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier, comprises: receiving the pre-obtained access carrier information list broadcast by a system.
The scope and subject matter of non-transitory computer readable medium claim 18 is drawn to the computer program product of using the corresponding method claimed in claim 6. Therefore computer program product claim 18 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466